Title: Remarks—on the—Weather [December 1768]
From: Washington, George
To: 




Decr. 1st. Ground exceedg. hard froze. Weathr. very cold—& Snowing at times. The Eveng. of this day was remarkably cold.
 


2. Weather clear & very cold. Wind at No. West. River half froze over.
 


3. Night exceeding hard—but this day somewhat more moderate Wind Southwardly.
 


4. Close Rain all day with the Wind chiefly at No. East—but afterwards shifting to No. West & clearing.
 


5. Clear & tolerably pleast. Wind abt. West. Ground hard froze.

 


6. Hard frost—& cool Morning—but mild afternoon. Wind Southwardly.
 


7. Constant slow rain all day—with the Wind variable—but chiefly Eastwardly.
 


8. Clear, & tolerably pleasant, although the Wind was fresh from the No. West.
 


9. Very cloudy & like to rain but none fell.
 


10. Also Cloudy, with sometimes Sunshine & Warm—being still. No frost.
 


11. Again cloudy & like for rain but none fell. Wind shifting to the No. West but not cold. No frost.
 


12. Lowering Morning, but clear & calm Noon. No Wind nor frost.
 


13. Fine mild & warm forenoon, Wind Southwardly—but lowg. afternoon wind No. Et. & Cold.
 


14. Snowd the best part of last Night and till 2 Oclock this day.
 


15. Snowd again this Morng. & cold Wind Northwardly. Snow 8 or 10 Inches deep.
 


16. Clear & cool tho the Wind was Southwardly.
 


17. Wind Southwardly yet cold & raw with great appearances of Snow.
 


18. A Little rain fell in the Night & this day lowering. But mild & thawg. Wind So.
 


19. Clear & pleast. forenoon. Lowering Aftern. with a good deal of Snow in the Night.
 


20. Snowing best part of the day—abt. 6 or 8 Inches deep.
 


21. Snowing on and of all day. With but little Wind.

 


22. Snowing fast the forepart of the day with the Wind at No. West. Snow very deep; I suppose 15 or 18 Inches generally.
 


23. Clear & cold. Wind at No. West & fresh. Towards Evening it shifted Southwardly.
 


24. More moderate. Wind Southwardly. Clear Morng. & Eveng.—threatng. Noon.
 


25. Clear, with the Wind moderately from the No. West and not very cold.
 


26. Wind rather to the East of North and Cloudy, but not cold. Frost this Mg.
 


27. No frost. Foggy & misty all day and thawing fast.
 


28. Raining more or less all Night, Snow mostly gone—off the open ground entirely. Good deal of Rain this day also—no frt.
 


29. Cloudy—Misting—& sometimes rain with the wind southwardly. No frost.
 


30. Clear. Wind at No. West, & fresh in the Morning but incling. Southwardly in the afternoon. No frost.
 


31. No frost. Wind southwardly—& Cloudy—but no rain. Evening clear.
